   Case: 1:19-cv-01339 Document #: 223 Filed: 04/03/20 Page 1 of 3 PageID #:8184




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS


  IN RE KRAFT HEINZ SECURITIES                        Case No. 1:19-cv-01339
  LITIGATION
                                                      Honorable Robert M. Dow, Jr.




  CITY OF HOLLYWOOD POLICE                            Case No. 1:20-cv-01970
  OFFICERS’ RETIREMENT SYSTEM,
  Individually, and on Behalf of All Others           Honorable Sharon Johnson Coleman
  Similarly Situated,
  Plaintiff,
  v.
  THE KRAFT HEINZ COMPANY, 3G
  CAPITAL PARTNERS, 3G CAPITAL, INC.,
  3G GLOBAL FOOD HOLDINGS, L.P., 3G
  GLOBAL FOOD HOLDINGS GP LP, 3G
  CAPITAL PARTNERS LP, 3G CAPITAL
  PARTNERS II LP, 3G CAPITAL PARTNERS
  LTD., BERNARDO HEES, PAULO
  BASILIO, and ALEXANDRE BEHRING,
  Defendants.



                   LEAD PLAINTIFFS’ MOTION TO CONSOLIDATE
                    RELATED CASE AND VACATE PSLRA NOTICE

       Lead Plaintiffs Union Asset Management Holding AG (“Union”) and Sjunde AP-Fonden

(“AP7”) (collectively, “Lead Plaintiffs”), through their undersigned counsel, move this Court for

entry of an Order: (1) consolidating City of Hollywood Police Officers’ Retirement System v. The

Kraft Heinz Co., No. 1:20-cv-1970-SJC (N.D. Ill. Mar. 25, 2020) (“Hollywood Police”) with In

re Kraft Heinz Securities Litigation, No. 1:19-cv-1339 (N.D. Ill. Feb 24, 2019) (the “Consolidated

Action”) pursuant to Fed. R. Civ. P. 42; and (2) vacate the Private Securities Litigation Reform
   Case: 1:19-cv-01339 Document #: 223 Filed: 04/03/20 Page 2 of 3 PageID #:8185




Act (“PSLRA”) notice issued by City of Hollywood Police Officers’ Retirement System on March

28, 2020, inviting lead plaintiff motions in the Hollywood Police action on May 27, 2020.

       This motion is supported by the accompanying Memorandum of Law in Support of Lead

Plaintiffs’ Motion to Consolidate Related Cases and Vacate PSLRA Notice, the Declaration of

Sharan Nirmul and exhibits annexed thereto, prior pleadings and proceedings, and such other

written and oral argument as may be permitted by the Court.

Dated: April 3, 2020                               Respectfully submitted,

                                                   KESSLER TOPAZ MELTZER
                                                    & CHECK, LLP

                                                   /s/ Sharan Nirmul
                                                   Sharan Nirmul (# 90751)
                                                   Richard A. Russo, Jr. (pro hac vice)
                                                   Nathan A. Hasiuk (pro hac vice)
                                                   Lauren McGinley (pro hac vice)
                                                   280 King of Prussia Road
                                                   Radnor, Pennsylvania 19087
                                                   Telephone: (610) 667-7706
                                                   Facsimile: (610) 667-7056
                                                   Email: snirmul@ktmc.com
                                                           rrusso@ktmc.com
                                                           nhasiuk@ktmc.com
                                                           lmcginley@ktmc.com

                                                   Counsel for Co-Lead Plaintiff Sjunde AP-
                                                   Fonden and additional named Plaintiff Booker
                                                   Enterprises Pty Ltd. and Co-Lead Counsel for
                                                   the Class

                                                   BERNSTEIN LITOWITZ BERGER
                                                     & GROSSMANN LLP
                                                   Salvatore J. Graziano (pro hac vice)
                                                   Katherine M. Sinderson (pro hac vice)
                                                   Abe Alexander (pro hac vice)
                                                   1251 Avenue of the Americas
                                                   New York, New York 10020
                                                   Telephone: (212) 554-1400
                                                   Facsimile: (212) 554-1444
                                                   Email: salvatore@blbglaw.com



                                               2
Case: 1:19-cv-01339 Document #: 223 Filed: 04/03/20 Page 3 of 3 PageID #:8186




                                               katiem@blbglaw.com
                                               abe.alexander@blbglaw.com

                                         Avi Josefson
                                         875 North Michigan Avenue, Suite 3100
                                         Chicago, Illinois 60611
                                         Telephone: (312) 373-3880
                                         Facsimile: (312) 794-7801
                                         Email: avi@blbglaw.com

                                         Counsel for Co-Lead Plaintiff Union Asset
                                         Management Holding AG and Co-Lead
                                         Counsel for the Class




                                     3
